

EXHIBIT 10.01
 
SAN HOLDINGS, INC.
SECOND AMENDMENT TO
HARRIS LOAN AUTHORIZATION AGREEMENT


Harris N.A.
Chicago, Illinois


Ladies and Gentlemen:


Reference is hereby made to that certain Harris Loan Authorization Agreement
dated as of October 27, 2006 (the Harris Loan Authorization Agreement, as the
same may be amended from time to time, being referred to herein as the “Loan
Agreement”), between the undersigned, SAN Holdings, Inc., a Colorado
corporation (the “Borrower”), and Harris N.A. (the “Bank”). All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Loan Agreement.


The Borrower has requested that the Bank, among other things, increase the
available maximum amount of credit available to the Borrower under the Loan
Agreement, and the Bank is willing to do so under the terms and conditions set
forth in this agreement (herein, the “Amendment”).


SECTION 1.
AMENDMENT.



Subject to the satisfaction of all of the conditions precedent set forth in
Section 3 below, the Loan Agreement shall be and hereby is amended as follows:


1.1. The Loan Agreement shall be amended by deleting the amount of “$3,000,000”
appearing throughout the document and substituting therefor the amount
“$4,500,000.”


1.2. Section 14 of the Loan Agreement shall be amended and restated as follows:


14. Security. The Loans (both for principal and interest) and the Company’s
other obligations under that certain Replacement Secured Demand Note dated as of
March 23, 2007 (the“Secured Note”) shall be secured by certain property of Sun
Capital Partners II, LP (“Sun II”) pursuant to that certain Amended and Restated
Cash Collateral Security Agreement, dated as of March 23, 2007 (as the same may
be amended, modified, restated or supplemented from time to time, being herein
referred to collectively as the “Security Agreement”), and Sun II shall at all
times comply with the terms and conditions of the Security Agreement. The Bank
shall have the right to call for additional security from Sun II satisfactory to
the Bank should the value of the collateral decline.



--------------------------------------------------------------------------------


 
SECTION 2.
SECURED NOTE.



In addition to that certain Demand Note payable to the order of the Bank dated
as of October 27, 2006 in the principal amount of $1,500,000 (the “Previous
Note”) and in replacement of and substitution for that certain Secured Demand
Note dated as of March 13, 2007 in the principal amount of $1,500,000 (the
“Previous Secured Note”), the Borrower shall execute and deliver to the Bank a
replacement secured demand note in the amount of $3,000,000, dated as of the
date of its issuance and otherwise in the form of Exhibit A attached hereto (the
“Replacement Secured Note”) which shall be given in replacement of and
substitution for the Bank’s Previous Secured Note and in addition to the Bank’s
Previous Note, and which Replacement Secured Note, together with the Previous
Note, shall evidence the loans outstanding to the Bank. All references in the
Loan Agreement to the “Note” shall be deemed references to the Previous Note
together with the Replacement Secured Note, provided that (i) the Guaranty from
Sun Capital Partners II, LP only guarantees obligations arising under the
Previous Note and (ii) the Amended and Restated Cash Collateral Security
Agreement from Sun Capital Partners II, LP only secures obligations arising
under the Replacement Secured Note.


SECTION 3.
CONDITIONS PRECEDENT.



3.1. The Borrower and the Bank shall have executed and delivered this Amendment.


3.2. The Borrower shall have executed and delivered to the Bank the Replacement
Secured Note.


3.3. The Bank shall have received copies (executed or certified, as may be
appropriate) of all legal documents or proceedings taken in connection with the
execution and delivery of this Amendment to the extent the Bank or its counsel
may reasonably request.


3.4. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Bank and its counsel.


3.5. Sun Capital Partners II, LP shall have executed and delivered to the Bank
its consent to this Amendment in the form set forth below and that certain
Amended and Restated Cash Collateral Security Agreement dated as of even date
herewith.


SECTION 4.
REPRESENTATIONS.



In order to induce the Bank to execute and deliver this Amendment, the Borrower
hereby represents to the Bank that as of the date hereof the representations and
warranties set forth in the Loan Agreement are and shall be and remain true and
correct and the Borrower is in compliance with the terms and conditions of the
Loan Agreement.


-2-

--------------------------------------------------------------------------------


 
SECTION 5.
MISCELLANEOUS.



5.1. Except as specifically amended herein, the Loan Agreement shall continue in
full force and effect in accordance with its original terms. Reference to this
specific Amendment need not be made in the Loan Agreement, the Note, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Loan Agreement, any reference in any of such items to the Loan Agreement
being sufficient to refer to the Loan Agreement as amended hereby.


5.2. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.


[Signature Page to Follow]


-3-

--------------------------------------------------------------------------------



This Second Amendment to Harris Loan Authorization Agreement is entered into as
of this 23rd day of March, 2007.
 

 
SAN HOLDINGS, INC.




By   /s/ Robert C. Ogden
Name Robert C. Ogden                     
Title CFO and Secretary                    



Accepted and agreed to.
 

 
HARRIS N.A.




By   /s/ Craig S. Munro
Name Craig S. Munro                        
Title Managing Director                   

 
-4-

--------------------------------------------------------------------------------



GUARANTOR’S ACKNOWLEDGEMENT AND CONSENT


The undersigned, Sun Capital Partners II, LP, heretofore executed and delivered
to the Bank a Guaranty dated October 27, 2006 (as may be amended from time to
time, the “Guaranty”). The undersigned hereby consents to the Amendment to the
Loan Agreement as set forth above and confirms that the Guaranty and all of the
undersigned’s obligations thereunder remain in full force and effect. The
undersigned further agrees that the consent of the undersigned to any further
amendments to the Loan Agreement shall not be required as a result of this
consent having been obtained, except to the extent, if any, required by the
Guaranty.
 
 

 
SUN CAPITAL PARTNERS II, LP
 
By: Sun Capital Advisors II, LP
Its: General Partner
 
By: Sun Capital Partners, LLC
Its: General Partner




By:  /s/ Robert R. Krouse                          
Name: Robert R. Krouse                    
Its: CO-CEO                                         

 

--------------------------------------------------------------------------------



EXHIBIT A

 
REPLACEMENT SECURED DEMAND NOTE


$3,000,000
March 23, 2007



On Demand, for value received, the undersigned, SAN Holdings, Inc., a Colorado
corporation, promises to pay to the order of Harris N.A. (the “Bank”) at its
offices at 111 West Monroe Street, Chicago, Illinois, the principal sum of Three
Million Dollars ($3,000,000) or, if less, the amount outstanding hereunder,
together with interest payable at the times and at the rates and in the manner
set forth in the Harris Loan Authorization Agreement referred to below.


This Note evidences part of the borrowings by the undersigned under that certain
Harris Loan Authorization Agreement dated as of October 27, 2006, between the
undersigned and the Bank, as the same may be amended from time to time; and this
Note and the holder hereof are entitled to all the benefits provided for under
the Harris Loan Authorization Agreement, to which reference is hereby made for a
statement thereof, excluding, however, the benefits of the Guaranty from Sun
Capital Partners II LP. The undersigned hereby waives presentment and notice of
dishonor. The undersigned agrees to pay to the holder hereof all court costs and
other reasonable expenses, legal or otherwise, incurred or paid by such holder
in connection with the collection of this Note. It is agreed that this Note and
the rights and remedies of the holder hereof shall be construed in accordance
with and governed by the laws of the State of Illinois.


The Loans (both for principal and interest) and the undersigned’s other
obligations under this Note shall be secured by certain property of Sun Capital
Partners II, LP pursuant to that certain Amended and Restated Cash Collateral
Security Agreement, dated of even date herewith (as the same may be amended,
modified, restated or supplemented from time to time, being herein referred to
collectively as the “Security Agreement”), and Sun Capital Partners II, LP shall
at all times comply with the terms and conditions of the Security Agreement.


This Note is issued in replacement of and substitution for, and shall evidence
the indebtedness as evidenced by, that certain Secured Demand Note of the
undersigned payable to the Bank dated as of March 13, 2007.

 

 
SAN HOLDINGS, INC.




By: __________________________________
Name: ____________________________
Its _______________________________






--------------------------------------------------------------------------------

